Cobb, P. J.
(After stating the foregoing facte.) 1. The motion in arrest of judgment was predicated upon the ground that the accused was not called upon to give a bond in terms of the law; the order calling upon the accused to give a bond providing for a bond only for the maintenance and education of the child until it arrived at the age of fourteen years, not including the expense of the lying in of the mother. As the order of the justice of the peace calling upon the accused to give the bond does not appear upon the face of the accusation, of course the motion in arrest of judgment was properly overruled; but the accused can avail himself of the same point on the motion for a new trial, for the reason that if he was not called upon in terms of the law to give the bond, the verdict would be contrary to the evidence. We will therefore deal with the question as presented under the general grounds of the motion for a new trial. It appeared from the evidence that the bastardy proceedings were begun after the child was born, and the mother was well, and was in no further need of maintenance and nursing resulting from the birth of the child. The whole purpose of the bastardy law is to indemnify the county against any expense that might be imposed upon it by having to take care of a pregnant woman who is a pauper during the time that she, lies in. If the child is born and the mother has recovered, and no demand has been made upon the county for such expenses, somebody, of course, has discharged this expense, and the county would never be liable for filename, either at the instance of the mother or at the instance of the person who paid such expenses. But even,after the child lias been born and the county has not been charged with any expense resulting from the lying in of the mother, there is a liability that the child may thereafter become a charge upon the county, *41and the father must give a bond to indemnify the county against this possible charge. If the bastardy proceeding is begun by a pregnant woman before the child is delivered, the bond required by the terms of the law is a bond for the lying-in expenses and the maintenance and education of the child until it arrives at the age of fourteen years. If the child has been born and the mother has recovered before the bastardy proceedings are instituted, the bond required by the terms of the law is simply a bond to indemnify the county against a possible charge for the maintenance and education of the child until it arrives at the age of fourteen years. Under the facts in this ease the accused was called upon to give the only bond that he could have been lawfully required to give, and the judgment will not be reversed on account of the justice of the peace not having incorporated in the demand for the bond indemnity for the expenses .of the lying in. Penal Code, § 1248, et seq.; Acts 1902, p. 57.
2. One ground of the motion for a new trial is based upon alleged newly discovered evidence. All the evidence relied upon in this ground tends simply to impeach the testimony of the prosecutrix, and, under the repeated rulings of this court, the discretion of the judge, exercised in overruling the motion on this ground, will not be interfered with. The evidence authorized the verdict, and no sufficient reason has been shown for a reversal of judgment.

Judgment affirmed.


All the Justices concur.